EXHIBIT 10.3


SECURITY AGREEMENT


THIS SECURITY AGREEMENT (“Agreement”) is made and entered into as of the 14th
day of May, 2010, by and among Nevada Gold Holdings, Inc., a Delaware
corporation (the “Company”), Nevada Gold Enterprises, Inc., a Nevada corporation
(“Subsidiary”), and the Buyers (as defined below).


RECITALS:


WHEREAS, the Company will issue and deliver to each party listed as a buyer (the
“Buyers”) on the Schedule of Buyers attached to that certain Securities Purchase
Agreement dated of even date herewith (“Securities Purchase Agreement”) its 10%
Secured Convertible Promissory Note (each, a “Note” and together, the “Notes”)
in the aggregate principal amount of up to Fifty Thousand Dollars ($50,000), the
first of which Notes shall be dated as of the date of this Agreement; and


WHEREAS, pursuant to the Securities Purchase Agreement, the Company has agreed
to grant and to cause the Subsidiary to grant a security interest in and to the
Collateral (as defined in this Agreement) to the Buyers on the terms and
conditions set forth in this Agreement;


NOW, THEREFORE, for and in consideration of the premises and intending to be
legally bound, the parties covenant and agree as follows:


1.           Definitions. In addition to the words and terms defined elsewhere
in this Agreement, the following words and terms shall have the following
meanings, unless the context otherwise clearly requires:


“Accounts” shall have the meaning given to that term in the Code and shall
include without limitation all rights of the Company or the Subsidiary, whenever
acquired, to payment for goods sold or leased or for services rendered, whether
or not earned by performance.


“Agent” shall mean MLF Group LLC.


“Chattel Paper” shall have the meaning given to that term in the Code and shall
include without limitation all writings owned by the Company or the Subsidiary,
whenever acquired, which evidence both a monetary obligation and a security
interest in or a lease of specific goods.


“Code” shall mean the Uniform Commercial Code as in effect on the date of this
Agreement and as amended from time to time, of the state or states having
jurisdiction with respect to all or any portion of the Collateral from time to
time.
 
 
 

--------------------------------------------------------------------------------

 

“Collateral” shall mean (i) all tangible and intangible assets of Company and
the Subsidiary, including, without limitation, collectively the Accounts,
Chattel Paper, Deposit Accounts, Documents, Equipment, Fixtures, General
Intangibles, Instruments, Intellectual Property, Inventory, Investment Property,
and Proceeds of each of them.


“Deposit Accounts” shall have the meaning given to that term in the Code and
shall include a demand, time, savings, passbook or similar account maintained
with a bank, savings bank, savings and loan association, credit union, trust
company or other organization that is engaged in the business of banking.


“Documents” shall have the meaning given to that term in the Code and shall
include without limitation all warehouse receipts (as defined by the Code) and
other documents of title (as defined by the Code) owned by the Company or the
Subsidiary, whenever acquired.


“Equipment” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by the Company or the Subsidiary,
whenever acquired and wherever located, used or brought for use primarily in the
business or for the benefit of the Company or the Subsidiary and not included in
Inventory of the Company or the Subsidiary, together with all attachments,
accessories and parts used or intended to be used with any of those goods or
Fixtures, whether now or in the future installed therein or thereon or affixed
thereto, as well as all substitutes and replacements thereof in whole or in
part.


“Event of Default” shall mean (i) any of the Events of Default described in the
Notes or the Loan Documents, or (ii) any default by the Company or the
Subsidiary in the performance of its obligations under this Agreement.


“Fixtures” shall have the meaning given to that term in the Code, and shall
include without limitation leasehold improvements.


“General Intangibles” shall have the meaning given to that term in the Code and
shall include, without limitation, all leases under which the Company or the
Subsidiary now or in the future leases and or obtains a right to occupy or use
real or personal property, or both, all of the other contract rights of the
Company or the Subsidiary, whenever acquired, and customer lists, choses in
action, claims (including claims for indemnification), books, records, patents,
copyrights, trademarks, blueprints, drawings, designs and plans, trade secrets,
methods, processes, contracts, licenses, license agreements, formulae, tax and
any other types of refunds, returned and unearned insurance premiums, rights and
claims under insurance policies, and computer information, software, records and
data, and oil, gas, or other minerals before extraction now owned or acquired
after the date of this Agreement by the Company or the Subsidiary.


“Instruments” shall have the meaning given to that term in the Code and shall
include, without limitation, all negotiable instruments (as defined in the
Code), all certificated securities (as defined in the Code) and all other
writings which evidence a right to the payment of money now or after the date of
this Agreement owned by the Company or the Subsidiary.

 
2

--------------------------------------------------------------------------------

 
 
“Inventory” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by the Company or the Subsidiary,
whenever acquired and wherever located, held for sale or lease or furnished or
to be furnished under contracts of service, and all raw materials, work in
process and materials owned by the Company or the Subsidiary and used or
consumed in the Company’s or the Subsidiary’ business, whenever acquired and
wherever located.


“Investment Property,” “Securities Intermediary” and “Commodities Intermediary”
each shall have the meaning set forth in the Code.


“Know-How” means all documented and undocumented research, ideas, data,
theories, conclusions, reports, drawings, designs, blueprints, schematics,
exhibits, models, prototypes, source code, object code, flow charts, manuals,
processes, specifications, formulae, product configurations, notes, inventions
(whether or not patentable and whether or not reduced to practice) and any other
information of any kind developed, in development or maintained by the Company
or the Subsidiary or any of their respective employees, agents or
representatives relating to any goods or services sold or licensed or offered
for sale or license by the Company or the Subsidiary  or goods or services which
the Company or the Subsidiary have a present intention to sell or license.


“Loan Documents” shall mean collectively, this Agreement, the Notes, the
Securities Purchase Agreement and all other agreements, documents and
instruments executed and delivered in connection therewith, as each may be
amended, supplemented or modified from time to time.


“Permitted Liens” shall mean all (i) all existing liens on the assets of the
Company and the Subsidiary which have been disclosed to the Buyer by the Company
on a Schedule attached hereto, and (ii) all purchase money security interests
hereinafter incurred by the Company or the Subsidiary in the ordinary course of
business.


“Proceeds” shall have the meaning given to that term in the Code and shall
include without limitation whatever is received when Collateral or Proceeds are
sold, exchanged, collected or otherwise disposed of, whether cash or non-cash,
and includes without limitation proceeds of insurance payable by reason of loss
of or damage to Collateral.
 
“Trade Secret Rights” means all documentation, Know-How and other materials
owned by the Company or the Subsidiary that is considered to be proprietary to
the Company or the Subsidiary, is maintained on a confidential or secret basis,
and is generally not known to other persons or entities who are not subject to
confidentiality restrictions.

 
3

--------------------------------------------------------------------------------

 
 
2.           Security Interest.


(a)         As security for the full and timely payment of the Notes  in
accordance with the terms of the Securities Purchase Agreement and the
performance of the obligations of the Company under the Notes and the Securities
Purchase Agreement, the Company and the Subsidiary agree that the Buyers shall
have, and the Company and the Subsidiary shall grant and convey to and create in
favor of the Buyers, a security interest under the Code in and to such of the
Collateral as is now owned by the Company or the Subsidiary. The security
interest granted to the Buyers in this Agreement shall be a first priority
security interest, prior and superior to the rights of all third parties
existing on or arising after the date of this Agreement, subject to the
Permitted Liens.


(b)         All of the Equipment, Inventory and Goods owned by Company or the
Subsidiary is located in the states as specified on Schedule I attached hereto
(except to the extent any such Equipment, Inventory or Goods is in transit or
located at a Company or the Subsidiary’s job site in the ordinary course of
business).  Except as disclosed on Schedule I, none of the Collateral is in the
possession of any bailee, warehousemen, processor or consignee.  Schedule I
discloses such Company and the Subsidiary’s names as of the date hereof as it
appears in official filings in the state or province, as applicable, of its
incorporation, formation or organization, the type of entity of both the Company
and the Subsidiary (including corporation, partnership, limited partnership or
limited liability company), organizational identification number issued by both
Company and the Subsidiary state of incorporation, formation or organization (or
a statement that no such number has been issued), both Company and the
Subsidiary state or province, as applicable, of incorporation, formation or
organization and the chief place of business, chief executive officer and the
office where both Company and the Subsidiary keep their respective books and
records.  Both the Company and the Subsidiary have only one state or province,
as applicable, of incorporation, formation or organization.  Company and the
Subsidiary do not do business and have not done business during the past five
(5) years under any trade name or fictitious business name except as disclosed
on Schedule I attached hereto.


3.           Provisions Applicable to the Collateral. The parties agree that the
following provisions shall be applicable to the Collateral:


(a) The Company and the Subsidiary each covenants and agrees that at all times
during the term of this Agreement it shall keep accurate and complete books and
records concerning the Collateral that is now owned by the Company and the
Subsidiary.


(b) The Buyers or their representatives shall have the right, upon reasonable
prior written notice to the Company and during the regular business hours of the
Company, to examine and inspect the Collateral and to review the books and
records of the Company or the Subsidiary concerning the Collateral that is now
owned or acquired after the date of this Agreement by the Company or the
Subsidiary and to copy the same and make excerpts therefrom; provided, however,
that from and after the occurrence of an Event of Default, the rights of
inspection and entry shall be subject to the requirements of the Code.

 
4

--------------------------------------------------------------------------------

 
 
(c) The Company and the Subsidiary shall at all times during the term of this
Agreement keep the Equipment, Inventory and Fixtures that are now owned by the
Company or the Subsidiary in the states set forth on Schedule I or, upon written
notice to the Buyers, at such other locations for which the Buyers have filed
financing statements, and in no other states without 20 days’ prior written
notice to the Buyers, except that the Company or the Subsidiary shall have the
right until one or more Events of Default shall occur to sell or otherwise
dispose of Inventory and other Collateral in the ordinary course of business.


(d) The Company shall not move the location of its principal executive offices
without prior written notification to the Buyers.


(e) Without the prior written consent of the Buyers, the Company and the
Subsidiary shall not sell, lease or otherwise dispose of any Equipment or
Fixtures, except in the ordinary course of their business.


(f) Promptly upon request of the Buyers from time to time, the Company or the
Subsidiary shall furnish the Buyers with such information and documents
regarding the Collateral and the Company’s or the Subsidiary’s financial
condition, business, assets or liabilities, at such times and in such form and
detail as the Buyers may reasonably request.


(g) During the term of this Agreement, the Company or the Subsidiary shall
deliver to the Buyers, upon their reasonable, written request from time to time,
without limitation,


(i) all invoices and customer statements rendered to account debtors, documents,
contracts, chattel paper, instruments and other writings pertaining to the
Company’s or the Subsidiary’s contracts or the performance of the Company’s or
the Subsidiary’s contracts,


(ii) evidence of the Company’s or the Subsidiary’s accounts and statements
showing the aging, identification, reconciliation and collection thereof, and


(iii) reports as to the Company’s or the Subsidiary’s inventory and sales,
shipment, damage or loss thereof, all of the foregoing to be certified by
authorized officers or other employees of the Company or the Subsidiary, and
Company or the Subsidiary shall take all necessary action during the term of
this Agreement to perfect any and all security interests in favor of Company or
the Subsidiary and to assign to Buyers all such security interests in favor of
Company or the Subsidiary.

 
5

--------------------------------------------------------------------------------

 
 
(h) Notwithstanding the security interest in the Collateral granted to and
created in favor of the Buyers under this Agreement, the Company or the
Subsidiary shall have the right until one or more Events of Default shall occur,
at their own cost and expense, to collect the Accounts and the Chattel Paper and
to enforce their contract rights.


(i) After the occurrence of an Event of Default, the Agent shall have the right,
in its sole discretion, to give notice of the Buyers’ security interest to
account debtors obligated to the Company or the Subsidiary and to take over and
direct collection of the Accounts and the Chattel Paper, to notify such account
debtors to make payment directly to the Buyers and to enforce payment of the
Accounts and the Chattel Paper and to enforce the Company’s or the Subsidiary’s
contract rights. It is understood and agreed by the Company and the Subsidiary
that Agent shall have no liability whatsoever under this subsection (i) except
for their own gross negligence or willful misconduct.


(j) At all times during the term of this Agreement, Company and the Subsidiary
shall promptly deliver to the Agent, upon their written request, all existing
leases, and all other leases entered into by Company or the Subsidiary from time
to time, covering any Equipment or Inventory (“Leased Inventory”) which is
leased to third parties.


(l) Company and the Subsidiary shall not change its name, entity status, federal
taxpayer identification number, or provincial organizational or registration
number, or the state under which it is organized without the prior written
consent of the Buyers, which consent shall not be unreasonably withheld.


(m) Company and the Subsidiary shall not close any of its Deposit Accounts or
open any new or additional Deposit Accounts without first giving the Buyers at
least fifteen (15) days prior written notice thereof.


(n) The Company and the Subsidiary shall cooperate with the Buyers, at Company’s
expense, in perfecting Buyers’ security interest in any of the Collateral.


(o) Agent may file any necessary financing statements and other documents Agent
deems necessary in order to perfect Buyers’ security interest without Company’s
or the Subsidiary’s signature. Company and the Subsidiary grant to Agent a power
of attorney for the sole purpose of executing any documents on behalf of Company
or the Subsidiary which Agent deems necessary to perfect Buyers’ security
interest. Such power, coupled with an interest, is irrevocable.


4.           Actions with Respect to Accounts. The Company irrevocably makes,
constitutes and appoints Agent its true and lawful attorney-in-fact with power
to sign its name and to take any of the following actions after the occurrence
and prior to the cure of an Event of Default, at any time without notice to the
Company or the Subsidiary and at the Company’s expense:

 
6

--------------------------------------------------------------------------------

 


(a) Verify the validity and amount of, or any other matter relating to, the
Collateral by mail, telephone, telegraph or otherwise;


(b) Notify all account debtors that the Accounts have been assigned to the
Buyers and that the Buyers has a security interest in the Accounts;


(c) Direct all account debtors to make payment of all Accounts directly to the
Buyers;


(d) Take control in any reasonable manner of any cash or non-cash items of
payment or proceeds of Accounts;


(e) Receive, open and dispose of all mail addressed to the Company or the
Subsidiary;


(f) Take control in any manner of any rejected, returned, stopped in transit or
repossessed goods relating to Accounts;


(g) Enforce payment of and collect any Accounts, by legal proceedings  or
otherwise, and for such purpose the Buyers may:


(1) Demand payment of any Accounts or direct any account debtors to make payment
of Accounts directly to the Buyers;


(2) Receive and collect all monies due or to become due to the Company or the
Subsidiary pursuant to the Accounts;


(3) Exercise all of the Company’s or the Subsidiary’s rights and remedies with
respect to the collection of Accounts;


(4)  Settle, adjust, compromise, extend, renew, discharge or release Accounts in
a commercially reasonable manner;


(5) Sell or assign Accounts on such reasonable terms, for such reasonable
amounts and at such reasonable times as the Buyers reasonably deems advisable;


(6) Prepare, file and sign the Company’s or the Subsidiary’s name or names on
any Proof of Claim or similar documents in any proceeding filed under federal or
state bankruptcy, insolvency, reorganization or other similar law as to any
account debtor;


(7) Prepare, file and sign the Company’s or the Subsidiary’s name or names on
any notice of lien, claim of mechanic’s lien, assignment or satisfaction of lien
or mechanic’s lien or similar document in connection with the Collateral;

 
7

--------------------------------------------------------------------------------

 


(8) Endorse the name of the Company or the Subsidiary upon any chattel papers,
documents, instruments, invoices, freight bills, bills of lading or similar
documents or agreements relating to Accounts or goods pertaining to Accounts or
upon any checks or other media of payment or evidence of a security interest
that may come into the Buyers possession;


(9) Sign the name or names of the Company or the Subsidiary to verifications of
Accounts and notices of Accounts sent by account debtors to the Company ; or


(10) Take all other actions that the Buyers reasonably deems to be necessary or
desirable to protect the Company’s or the Subsidiary’s interest in the Accounts.


(h) Negotiate and endorse any Document in favor of the Buyers or its designees,
covering Inventory which constitutes Collateral, and related documents for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing in the name(s) of Company or the Subsidiary any instrument which
the Buyers may reasonably deem necessary or advisable to accomplish the purpose
hereof. Without limiting the generality of the foregoing, the Agent shall have
the right and power to receive, endorse and collect checks and other orders for
the payment of money made payable to the Company or the Subsidiary representing
any payment or reimbursement made under, pursuant to or with respect to, the
Collateral or any part thereof and to give full discharge to the same. The
Company and each Subsidiary does hereby ratify and approve all acts of said
attorney and agrees that said attorney shall not be liable for any acts of
commission or omission, nor for any error of judgment or mistake of fact or law,
except for said attorney’s own gross negligence or willful misconduct. This
power, being coupled with an interest, is irrevocable until the Notes are paid
in full (at which time this power shall terminate in full) and the Company and
the Subsidiary shall have performed all of their obligations under this
Agreement. The Company and the Subsidiary each further agrees to use its
reasonable efforts to assist the Agent in the collection and enforcement of the
Accounts and will not hinder, delay or impede the Buyers in any manner in its
collection and enforcement of the Accounts.
 
 
8

--------------------------------------------------------------------------------

 

5.           Preservation and Protection of Security Interest. Each of the
Company and the Subsidiary represents and warrants that it has, and covenants
and agrees that at all times during the term of this Agreement, it will have,
good and marketable title to the Collateral now owned by it free and clear of
all mortgages, pledges, liens, security interests, charges or other
encumbrances, except for the Permitted Liens and those junior in right of
payment and enforcement to that of the Buyers or in favor of the Buyers, and
shall defend the Collateral against the claims and demands of all persons, firms
and entities whomsoever. Assuming Buyers has taken all required action to
perfect a security interest in the Collateral as provided by the Code, each of
the Company and the Subsidiary represents and warrants that as of the date of
this Agreement the Buyers have, and that all times in the future the Buyers will
have, a first priority perfected security interest in the Collateral, prior and
superior to the rights of all third parties in the Collateral existing on the
date of this Agreement or arising after the date of this Agreement, subject to
the Permitted Liens. Except as permitted by this Agreement, each of the Company
and the Subsidiary covenants and agrees that it shall not, without the prior
written consent of the Buyers (i) borrow against the Collateral or any portion
of the Collateral from any other person, firm or entity, except for borrowings
which are subordinate to the rights of the Buyers, (ii) grant or create or
permit to attach or exist any mortgage, pledge, lien, charge or other
encumbrance, or security interest on, of or in any of the Collateral or any
portion of the Collateral except those in favor of the Buyers or the Permitted
Liens, (iii) permit any levy or attachment to be made against the Collateral or
any portion of the Collateral, except those subject to the Permitted Liens, or
(iv) permit any financing statements to be on file with respect to any of the
Collateral, except financing statements in favor of the Buyers or those with
respect to the Permitted Liens. The Company and the Subsidiary shall faithfully
preserve and protect the Buyers’ security interest in the Collateral and shall,
at their own cost and expense, cause, or assist the Buyers to cause that
security interest to be perfected and continue perfected so long as the Notes or
any portion of the Notes are outstanding, unpaid or executory. For purposes of
the perfection of the Buyers’ security interest in the Collateral in accordance
with the requirements of this Agreement, the Company and the Subsidiary shall
from time to time at the request of the Buyers file or record, or cause to be
filed or recorded, such instruments, documents and notices, including
assignments, financing statements and continuation statements, as the Buyers may
reasonably deem necessary or advisable from time to time in order to perfect and
continue perfected such security interest. The Company and the Subsidiary shall
do all such other acts and things and shall execute and deliver all such other
instruments and documents, including further security agreements, pledges,
endorsements, assignments and notices, as the Buyers in their discretion may
reasonably deem necessary or advisable from time to time in order to perfect and
preserve the priority of such security interest as a first lien security
interest in the Collateral prior to the rights of all third persons, firms and
entities, subject to the Permitted Liens and except as may be otherwise provided
in this Agreement. The Company and the Subsidiary agree that a carbon,
photographic or other reproduction of this Agreement or a financing statement is
sufficient as a financing statement and may be filed instead of the original.
 
 
9

--------------------------------------------------------------------------------

 

6.           Insurance. Risk of loss of, damage to or destruction of the
Equipment, Inventory and Fixtures is on the Company and the Subsidiary. The
Company and the Subsidiary shall insure the Equipment, Inventory and Fixtures
against such risks and casualties and in such amounts and with such insurance
companies as is ordinarily carried by corporations or other entities engaged in
the same or similar businesses and similarly situated or as otherwise reasonably
required by the Buyers in their sole discretion. In the event of loss of, damage
to or destruction of the Equipment, Inventory or Fixtures during the term of
this Agreement, the Company and the Subsidiary shall promptly notify Buyers of
such loss, damage or destruction. At the reasonable request of the Buyers, each
of the Company’s and the Subsidiary’s policies of insurance shall contain loss
payable clauses in favor of the Company or the Subsidiary and the Buyers as
their respective interests may appear and shall contain provision for
notification of the Buyers thirty (30) days prior to the termination of such
policy. At the request of the Buyers, copies of all such policies, or
certificates evidencing the same, shall be deposited with the Buyers. If the
Company or the Subsidiary fail to effect and keep in full force and effect such
insurance or fail to pay the premiums when due, the Buyers may (but shall not be
obligated to) do so for the account of the Company or the Subsidiary and add the
cost thereof to the Notes. The Buyers are irrevocably appointed attorney-in-fact
of the Company and the Subsidiary to endorse any draft or check which may be
payable to the Company in order to collect the proceeds of such insurance.
Unless an Event of Default has occurred and is continuing, the Buyers will turn
over to the Company or the Subsidiary the proceeds of any such insurance
collected by it on the condition that the Company or the Subsidiary apply such
proceeds either (i) to the repair of damaged Equipment, Inventory or Fixtures,
or (ii) to the replacement of destroyed Equipment, Inventory or Fixtures with
Equipment, Inventory or Fixtures of the same or similar type and function and of
at least equivalent value (in the sole judgment of the Buyers), provided such
replacement Equipment, Fixtures or Inventory is made subject to the security
interest created by this Agreement and constitutes a first lien security
interest in the Equipment, Inventory and Fixtures subject only to Permitted
Liens and other security interests permitted under this Agreement, and is
perfected by the filing of financing statements in the appropriate public
offices and the taking of such other action as may be necessary or desirable in
order to perfect and continue perfected such security interest. Any balance of
insurance proceeds remaining in the possession of the Buyers after payment in
full of the Notes shall be paid over to the Company or the Subsidiary or their
order.


7.           Maintenance and Repair. The Company and the Subsidiary shall
maintain the Equipment, Inventory and Fixtures, and every portion thereof, in
good condition, repair and working order, reasonable wear and tear alone
excepted, and shall pay and discharge all taxes, levies and other impositions
assessed or levied thereon as well as the cost of repairs to or maintenance of
the same. If the Company and the Subsidiary fail to do so, the Buyers may (but
shall not be obligated to) pay the cost of such repairs or maintenance and such
taxes, levies or impositions for the account of the Company or the Subsidiary
and add the amount of such payments to the Notes.


8.           Preservation of Rights Against Third Parties; Preservation of
Collateral in Buyers’s Possession. Until such time as the Buyers exercise their
right to effect direct collection of the Accounts and the Chattel Paper and to
effect the enforcement of the Company’s or the Subsidiary’s contract rights, the
Company and the Subsidiary assume full responsibility for taking any and all
commercially reasonable steps to preserve rights in respect of the Accounts and
the Chattel Paper and their contracts against prior parties. The Buyers shall be
deemed to have exercised reasonable care in the custody and preservation of such
of the Collateral as may come into its possession from time to time if the
Buyers take such action for that purpose as the Company or the Subsidiary shall
request in writing, provided that such requested action shall not, in the
judgment of the Buyers, impair the Buyers’ security interest in the Collateral
or its right in, or the value of, the Collateral, and provided further that the
Buyers receive such written request in sufficient time to permit the Buyers to
take the requested action.

 
10

--------------------------------------------------------------------------------

 


9.           Events of Default and Remedies.


(a) If any one or more of the Events of Default shall occur or shall exist, the
Agent may then or at any time thereafter, so long as such default shall
continue, foreclose the lien or security interest in the Collateral in any way
permitted by law, or upon fifteen (15) days prior written notice to the Company
or the Subsidiary, sell any or all Collateral at private sale at any time or
place in one or more sales, at such price or prices and upon such terms, either
for cash or on credit, as the Agent, in its sole discretion, may elect, or sell
any or all Collateral at public auction, either for cash or on credit, as the
Agent, in its sole discretion, may elect, and at any such sale, the Agent may
bid for and become the purchaser of any or all such Collateral. Pending any such
action the Agent may liquidate the Collateral.


(b) If any one or more of the Events of Default shall occur or shall exist, the
Agents may then, or at any time thereafter, so long as such default shall
continue, grant extensions to, or adjust claims of, or make compromises or
settlements with, debtors, guarantors or any other parties with respect to
Collateral or any securities, guarantees or insurance applying thereon, without
notice to or the consent of the Company or the Subsidiary, without affecting the
Company’s or the Subsidiary’s liability under this Agreement or the Notes. Each
of the Company and the Subsidiary waives notice of acceptance, of nonpayment,
protest or notice of protest of any Accounts or Chattel Paper, any of its
contract rights or Collateral and any other notices to which the Company or the
Subsidiary may be entitled.


(c) If any one or more of the Events of Default shall occur or shall exist and
be continuing, then in any such event, the Agent shall have such additional
rights and remedies in respect of the Collateral or any portion thereof as are
provided by the Code and such other rights and remedies in respect thereof which
it may have at law or in equity or under this Agreement, including without
limitation the right to enter any premises where Equipment, Inventory and/or
Fixtures are located and take possession and control thereof without demand or
notice and without prior judicial hearing or legal proceedings, which the
Company and the Subsidiary expressly waive.


(d) The Agent shall apply the Proceeds of any sale or liquidation of the
Collateral, and, subject to Section 5, any Proceeds received by the Agent from
insurance, first to the payment of the reasonable costs and expenses incurred by
the Agent in connection with such sale or collection, including without
limitation reasonable attorneys’ fees and legal expenses, second to the payment
of the Notes, pro rata , whether on account of principal or interest or
otherwise as the Agent, in its sole discretion, may elect, and then to pay the
balance, if any, to the Company or the Subsidiary or as otherwise required by
law. If such Proceeds are insufficient to pay the amounts required by law, the
Company shall be liable for any deficiency.
 
 
11

--------------------------------------------------------------------------------

 

(e) Upon the occurrence of any Event of Default, the Company or the Subsidiary
shall promptly upon written demand by the Agent assemble the Equipment,
Inventory and Fixtures and make them available to the Buyers at a place or
places to be designated by the Agent The rights of the Agent under this
paragraph to have the Equipment, Inventory and Fixtures assembled and made
available to it is of the essence of this Agreement and the Agent may, at its
election, enforce such right by an action in equity for injunctive relief or
specific performance, without the requirement of a bond.


10.         Defeasance. Notwithstanding anything to the contrary contained in
this Agreement upon payment and performance in full of the Notes, this Agreement
shall terminate and be of no further force and effect and the Buyers shall
thereupon terminate their security interest in the Collateral. Until such time,
however, this Agreement shall be binding upon and inure to the benefit of the
parties, their successors and assigns, provided that, without the prior written
consent of the Buyers, the Company and the Subsidiary may not assign this
Agreement or any of its rights under this Agreement or delegate any of its
duties or obligations under this Agreement and any such attempted assignment or
delegation shall be null and void. This Agreement is not intended and shall not
be construed to obligate the Buyers to take any action whatsoever with respect
to the Collateral or to incur expenses or perform or discharge any obligation,
duty or disability of the Company.


11.         Miscellaneous.


(a) The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall for any reason be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or any other provision of this
Agreement in any jurisdiction.


(b) No failure or delay on the part of the Buyers in exercising any right,
remedy, power or privilege under this Agreement and the Notes shall operate as a
waiver thereof or of any other right, remedy, power or privilege of the Buyers
under this Agreement, the Notes or any of the other Loan Documents; nor shall
any single or partial exercise of any such right, remedy, power or privilege
preclude any other right, remedy, power or privilege or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges of the Buyers under this Agreement, the Notes
and the other Loan Documents are cumulative and not exclusive of any rights or
remedies which they may otherwise have.


(c) Unless otherwise provided herein, all demands, notices, consents, service of
process, requests and other communications hereunder shall be in writing and
shall be delivered in person or by overnight courier service, or mailed by
certified mail, return receipt requested, addressed:
 
 
12

--------------------------------------------------------------------------------

 
 
If to Company or the Subsidiary:


Nevada Gold Holdings, Inc.
1640 Terrace Way

Walnut Creek, CA 94957
Attention:       David Rector
Telephone:     (925) 938-0406
Facsimile:


with a copy to:


Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY  10022
Attn: Adam S. Gottbetter, Esq.
Facsimile: (212) 400-6901


If to Agent:


MLF Group LLC
8 Hop Brook Lane
Holmdel, NJ 07733
Attn:   Sam DelPresto
Facsimile:


Any such notice shall be effective (a) when delivered, if delivered by hand
delivery or overnight courier service, or (b) five (5) days after deposit in the
United States mail, as applicable.
 
(d) The section headings contained in this Agreement are for reference purposes
only and shall not control or affect its construction or interpretation in any
respect.


(e) Unless the context otherwise requires, all terms used in this Agreement
which are defined by the Code shall have the meanings stated in the Code.


(f) The Code shall govern the settlement, perfection and the effect of
attachment and perfection of the Buyers’ security interest in the Collateral,
and the rights, duties and obligations of the Buyers, the Company and the
Subsidiary with respect to the Collateral. This Agreement shall be deemed to be
a contract under the laws of the State of New York and the execution and
delivery of this Agreement and, to the extent not inconsistent with the
preceding sentence, the terms and provisions of this Agreement shall be governed
by and construed in accordance with the laws of that State.


(g) This Agreement may be executed in several counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument. All of such counterparts shall be read as though one, and they shall
have the same force and effect as though all the signers had signed a single
page.


[SIGNATURE PAGE FOLLOWS]
 
 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
and delivered this Security Agreement as of the day and year set forth at the
beginning of this Security Agreement.
 
BUYER:
COMPANY:
   
MLF GROUP LLC
NEVADA GOLD HOLDINGS, INC.
   
By:
  
 
By:
  
Name:
   
Name:
David Rector
Title:
   
Title:
Chief Executive Officer
     
SUBSIDIARY
     
NEVADA GOLD ENTERPRISES, INC.
     
By:
  
 
Name:
David Rector
 
Title:
Chief Executive Officer

 
Agreed and Accepted by:


Agent: MLF Group LLC, a New Jersey  limited liability company
 
By:
  
   
Name:
   
Title:
 

 
[SIGNATURE PAGE TO SECURITY AGREEMENT]

 
14

--------------------------------------------------------------------------------

 

Schedule I
 
1.
States in which Equipment, Inventory and Goods are located:



Nevada Gold Holdings, Inc. - Nevada.
Nevada Gold Enterprises, Inc. - Nevada.


2.
Company and Subsidiary Information:

 
Company
 
Subsidiary
     
Nevada Gold Holdings, Inc.
 
Nevada Gold Enterprises, Inc.
a Delaware corporation
 
a Nevada corporation
DE ID No.: 3791942
 
NV ID No.: E0626572008-5
Executive Offices Address:
 
Executive Offices Address:
1640 Terrace Way
 
1640 Terrace Way
Walnut Creek, CA 94957
 
Walnut Creek, CA 94957
     
Chief Executive Officer: David Rector
 
Chief Executive Officer: David Rector
     
Foreign Corporation Qualification Numbers:
 
Foreign Corporation Qualification Numbers:
None
 
None

 
 
 

--------------------------------------------------------------------------------

 